Judgment reversed as a matter of discretion in the interest of justice and a new trial granted. Memorandum: Defendant was convicted after a jury trial of rape in the first degree (Penal Law, § 130.35, subd 1). In submitting the case to the jury the court charged that "Under the present law there is no requirement that proof be adduced to the consummation of the alleged offense. You merely need be satisfied that there is proof beyond a reasonable doubt that the defendant attempted to commit such a crime on the alleged victim.” This was error (see People v Fludd, 68 AD2d 409). There was no request for a corrective instruction and no exception with respect to the quoted portion of the charge. Nevertheless, because of the fundamental nature of the error, the conflicting evidence as *957to defendant’s guilt, and the possibility of prejudice resulting from confusion engendered by the court’s erroneous charge as to the necessity of corroboration and its subsequent correction thereof, sua sponte, after the jury had commenced its deliberations, we reverse and order a new trial in the exercise of discretion in the interest of justice. (CPL 470.15, subd 6, par [a].) All concur, except Simons and Callahan, JJ., who dissent in part and vote to dismiss the indictment, in the following memorandum.